UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1666



ELLIS   HARLEY      BARBER,   American      Indian
Ministries,

                                                 Plaintiff - Appellant,

          versus


WEIS MARKETS,      INCORPORATED;   HOWARD   COUNTY
CIRCUIT COURT,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-1203-WMN)


Submitted:   November 8, 2001               Decided:   November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis    Harley   Barber   appeals   the   district   court’s   order

dismissing his civil action for failure to state a claim.        We have

reviewed the record and the district court’s opinion and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court.     Barber v. Weis Mkts., No. CA-01-1203-WMN (D. Md.

Apr. 27, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2